Exhibit 10.11




TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN

STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK (5+1)




Team Member:            Participant Name
Personnel Number:            Employee ID
Award:
Quantity Granted Shares of Restricted Stock

Grant Date:                November 19, 2018
Vesting Schedule:    
Vesting Date
Percent of Award Vested
November 19, 2021
100%





 
























11-19-2018 RS1 5+1
19RS51O

--------------------------------------------------------------------------------

Exhibit 10.11




















This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (the “Award” as embodied
by this “Award Agreement”).
1.
Terms and Conditions. The Award of Restricted Stock (as set forth on the cover
page of this Award Agreement) is subject to all the terms and conditions of the
Tyson Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as such
plan or its successors may be amended and restated from time to time (the
“Plan”). Unless otherwise defined herein, all capitalized terms in this Award
Agreement shall have the meaning stated in the Plan. Please see the Plan
document for more information on these terms and conditions. A copy of the Plan
is available upon request.

2.
Definitions. For purposes of this Award Agreement, “Cause”, “Change in Control”,
“Disability”, “Good Reason”, “Release”, “Termination of Employment” and “Tyson”
shall have the meanings set forth below:

(i)    “Cause” is defined as a Termination of Employment as a result of the
occurrence of one or more of the following events:
(a)    Job-related misconduct or non-performance of duties;
(b)
Violation of the policies of Tyson (including a violation of the Code of
Conduct);

(c)
Any willful and wrongful conduct or omission by you that injures Tyson;

(d)
Any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;

(e)
You are convicted of, confess to, plead no contest to, or become the subject of
proceedings that provide a reasonable basis for Tyson to believe that you have
been engaged in a felony, serious crime, job-related misdemeanor, or similar
offense; or

(f)
Your intentional or willful violation of any restrictive covenant or other
agreement to which you are a party with Tyson.

For purposes of this Award Agreement an act or failure to act shall be
considered “willful” only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall Tyson’s failure to notify you of the occurrence of any
event constituting Cause, or failure to terminate you as a result of such event,
be construed as a consent to the occurrence of that event or future events,
whether or not similar to the initial occurrence, or a waiver of Tyson’s right
to terminate you for Cause as a result thereof.




11-19-2018 RS1 5+1    2
19RS51O    

--------------------------------------------------------------------------------

Exhibit 10.11


(ii)    “Change in Control” shall have the meaning ascribed to it in the Plan
but shall not include any event as a result of which one or more of the
following persons or entities possess or continues to possess, immediately after
such event, over fifty percent (50%) of the combined voting power of Tyson or,
if applicable, a successor entity: (a) Tyson Limited Partnership, or any
successor entity; (b) individuals related to the late Donald John Tyson by
blood, marriage or adoption, or the estate of any such individual (including
Donald John Tyson’s); or (c) any entity (including, but not limited to, a
partnership, corporation, trust or limited liability company) in which one or
more of the entities, individuals or estates described in clauses (a) and (b)
hereof possess over fifty percent (50%) of the combined voting power or
beneficial interests of such entity.
(iii)    “Disability” shall have the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by Tyson. If no long-term disability plan or policy was ever
maintained on your behalf or, if the determination of Disability relates to an
incentive stock option, Disability means that condition described in Section
22(e)(3) of the Internal Revenue Code (the “Code”), as amended, or any
successors thereto, and any regulations or rulings issued thereunder. In the
event of a dispute, the determination of Disability will be made by the
Committee (as defined in the Plan) and will be supported by the advice of a
physician competent in the area to which such Disability relates.
(iv)    “Good Reason” is defined as the occurrence of any one or more of the
following actions or events without your written consent; provided that you may
not rely on any particular action or event as a basis for terminating your
employment for Good Reason unless you deliver a Notice of Good Reason based on
that action or event within thirty (30) days of its initial occurrence and Tyson
(or its successors) has failed to correct the circumstances cited by you as
constituting Good Reason within thirty (30) days of such Notice of Good Reason
and you resign within thirty (30) days of such failure:
(a)
A material diminution in authority, duties or responsibilities (not merely a
change in job title alone);

(b)
Greater than a fifteen (15%) decrease in the total of your then-current (i) base
salary, (ii) target annual cash award opportunity under the Tyson Foods, Inc.
Annual Incentive Plan, or any successors thereto, as such plan or its successors
may be amended or restated from time to time, as determined by Tyson in its sole
discretion, and (iii) target grant date value of the annual long-term incentive
award under the Plan, as determined by Tyson in its sole discretion;

(c)
Transfer of your primary employment location beyond fifty (50) miles; or

(d)
The failure by Tyson to obtain a satisfactory agreement from any successor to
assume and agree to perform the obligations under this Award Agreement for at
least twenty-four (24) months following a Change in Control.

(v)    “Release” shall mean that specific document which Tyson shall present to
you for consideration and execution after your Termination of Employment, under
which you agree to irrevocably and unconditionally release and forever discharge
Tyson, its subsidiaries, affiliates and related parties from any and all causes
of action which you at that time had or may have had against Tyson and its
subsidiaries, affiliates and related parties (excluding any claim under state
workers’ compensation or unemployment laws). The Release will be provided to you
as soon as practicable after your termination date, but in any event in
sufficient time so that you will have adequate time to review the Release as
provided by applicable law.
(vi)    “Termination of Employment” shall have the meaning ascribed to it in the
Plan but, in the event of a Change in Control, any successor and its affiliates
shall replace Tyson and its affiliates in interpreting the meaning of a
Termination of Employment.
(vii)    “Tyson” means Tyson Foods, Inc. or any successor thereto.




11-19-2018 RS1 5+1    3
19RS51O    

--------------------------------------------------------------------------------

Exhibit 10.11


3.
Vesting.

3.1.
Vesting Schedule and Forfeiture. The Award which becomes vested pursuant to the
Vesting Schedule shall be considered as fully earned by you, subject to the
further provisions of this Section 3. Notwithstanding any other provision of
this Award Agreement to the contrary, any Award will be forfeited back to Tyson
in the event of your Termination of Employment before the Vesting Date, except
as otherwise provided in Sections 3.2 through 3.4. The events described in
Sections 3.2 through 3.4 are referred to herein as “Vesting Events.”

3.2.
Death or Disability. In the event of your Termination of Employment due to death
or Disability before the Vesting Date, you will be vested in a pro rata portion
of the unvested portion of the Award determined by multiplying the number of
unvested restricted shares by a fraction, the numerator of which is the total
number of days that you were employed by Tyson between the Grant Date and your
Termination of Employment and the denominator of which is the total number
of days in the three-year vesting period.

3.3.
Termination by Tyson without Cause or by you for Good Reason; Voluntary
Termination under the “5+1” Officer Separation Program. In the event of your
Termination of Employment by Tyson for reasons other than for Cause; by you for
Good Reason; or through participation in the Officer Separation Program
component of the Executive Severance Plan of Tyson Foods, Inc. before the
Vesting Date, you will become vested in a pro rata portion of the Award subject
to your timely execution and non-revocation of a Release. The pro rata portion
of the Award shall be determined by multiplying the number of unvested
restricted shares by a fraction, the numerator of which is the total number of
days that you were employed by Tyson between the Grant Date and your Termination
of Employment and the denominator of which is the total number of days in the
three-year vesting period.

3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes vested, you will become fully vested in the Award upon the occurrence of
either of the following events, provided such event occurs no later than
twenty-four (24) months following the Change in Control (to the extent the Award
has not otherwise become fully vested prior to such event): (i) you experience a
Termination of Employment by Tyson without Cause or (ii) you resign from your
employment on account of Good Reason.

4.
Delivery of Shares. To the extent the Award becomes vested and earned, it will
be settled by the delivery to you of shares no longer subject to forfeiture
restrictions as soon as administratively practicable following the Vesting Date
or Vesting Event, as applicable, set forth in Section 3 as follows.

4.1.
Prior to a Change in Control. If the Award is settled prior to a Change in
Control, the Award will be settled in shares of Tyson Class A common stock.

4.2
On and After a Change in Control. If Tyson Foods, Inc. is the surviving entity,
the Award will be settled in shares of Tyson Class A common stock. If the Award
is settled on or after a Change in Control and Tyson Foods, Inc. is not the
surviving entity, the Award will be settled either (i) in the number and class
of shares of capital stock of the successor entity into which each outstanding
share of Tyson Class A common stock has been converted pursuant to such Change
in Control, unless the Committee determines in its sole discretion to settle the
Award in cash; or (ii) if shareholders of Tyson Foods, Inc. receive
consideration other than in shares of capital stock of the successor entity,
such other consideration received by shareholders of Tyson Foods, Inc. or in
cash, as the Committee may determine in its sole discretion.

5.
Withholding Taxes. By executing this Award Agreement and accepting the Award,
you acknowledge and agree that you are responsible for all applicable income and
other taxes, as well as any social insurance contributions and other deductions
or withholdings required by applicable law, from any Award, including federal,
FICA, state and local taxes applicable in your country of residence or
employment. Tyson shall withhold taxes by any manner acceptable or
administratively feasible under the terms of the Plan, but not to exceed the
maximum tax due for the applicable income you receive from the Award, consistent
with the laws of the applicable federal, state or local taxing authority.





11-19-2018 RS1 5+1    4
19RS51O    

--------------------------------------------------------------------------------

Exhibit 10.11


6.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares issued pursuant to this Award and/or any amount received with
respect to any sale of any such shares, and you expressly agree that Tyson may
take such actions as are necessary to effectuate the enforcement of such policy
without your further consent or action. To the extent that the terms of this
Award and any such policy conflict, then the terms of such policy shall prevail.

7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

8.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

9.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

10.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 4. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

11.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

12.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

13.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.

14.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason.

15.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax





11-19-2018 RS1 5+1    5
19RS51O    

--------------------------------------------------------------------------------

Exhibit 10.11


payments to be received by you will be made by Tyson, in its sole discretion. If
payments are to be reduced, the payments made latest in time will be reduced
first and if payments are to be made at the same time, non-cash payments will be
reduced before cash payments.
16.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

17.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



* * *


TYSON FOODS, INC.
By: . /s/ Mary Oleksiuk .
Title: EVP, Chief Human Resources Officer




11-19-2018 RS1 5+1    6
19RS51O    